Wright, J.
This case presents the issue of whether a court has continuing jurisdiction to modify a divorce decree that orders sustenance alimony payments for a specific term of years, conditionally terminable by death, remarriage or cohabitation. Both sides cite Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399 [75 O.O.2d 474], as support for their arguments. In Wolfe, this court held that a court has continuing jurisdiction to modify a divorce decree that orders sustenance alimony over an indefinite time period. However, Wolfe is distinguishable because that case involved a sustenance award that was extended indefinitely and terminable on certain conditions subsequent, whereas this case involves a sustenance award that is subject to conditions subsequent, but definitely terminates after a term of years.
In Colizoli v. Colizoli (1984), 15 Ohio St. 3d 333, we held that a combined sustenance alimony and child support award in a fixed amount that was adjusted downward in the event of remarriage or death that was payable over a period of twelve years was not subject to adjustment absent an express reservation of jurisdiction by the reviewing court. In like manner, we hold that a decreeing court does not have continuing jurisdiction to modify a sustenance alimony award that was made for a fixed period of years even though the award is subject to termination in the event of death, remarriage or cohabitation unless the decreeing court expressly reserves jurisdiction to modify. In so ruling we are promoting the concept that alimony decrees should possess a degree of finality and certainty. It would be illogical to hold that this situation is distinguishable from that of Colizoli because the decree in that case provided for only a reduction in alimony on the occurrence of a condition subsequent, whereas the decree in the instant case terminated all alimony payments on the occurrence of the condition subsequent. In both situations, the total alimony amount could be affected by conditions subsequent and the payments definitely terminated after a fixed period of years. Further, this case does not differ from Colizoli by reason of the fact that the parties determined their *19alimony by litigation instead of by agreement. Divorce decrees determined by court order deserve the same finality as those ordered pursuant to an agreement.
Accordingly, we find that the trial court did not have jurisdiction in this matter and reverse the judgment of the court of appeals.

Judgment reversed.

Sweeney, Holmes, C. Brown and Douglas, JJ., concur.
Celebrezze, C.J., and Ford, J., dissent.
Ford, J., of the Eleventh Appellate District, sitting for Locher, J.